DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13,18,20,21,25,27 are rejected under 35 U.S.C. 103 as being unpatentable over Liet (EP 2885966A1; a machine translation has been provided and will be referenced herein) in view of Hirai et al. (US 5637973), Peeters (WO 2014/120000A1), and Weber et al. (WO 2015007780 A2).
 	For claim 1, Liet teaches a system suitable for feeding livestock comprising: 
at least one feed preparation area containing several storages for feed and/or additives (para. 0002,0010,0012,0014,0038; feed kitchen, silo), 
at least one livestock stable containing feed dispensing areas and being connected to at least one said feed preparation area via robot driving routes (para. 0012,0026,0027,0033; stables and stable lanes), and 
at least one electrically operable autonomously driving robot with at least one variable speed electric drive controllable by a frequency converter (para. 0026,0027, 0036; feed robot, caterpillar drive, electrical energy, capacitors, frequency converter, electrical busbar), and at least one dispensing device in a feed container (as shown in the figures and para. 0033; feed container 2 and distribution device 3), 
said robot being connectable by way of at least one current collector to an electric power supply (para. 0026-0029), 
wherein a power rail line (20-25) routed past said several storages (the rails are throughout the system as stated in para. 0010,0012); 
said robot being able to dock onto said power rail line via said docking device and then being able to travel along said power rail line in said feed preparation area (functional recitation to which the robot of Liet can performed the intended function).  
However, Liet is silent about a frequency transformer; at least one battery chargeable with a battery charging device; and at least one docking device defining a robot entry point into and a robot outlet point from said power rail line are provided in said feed preparation area; said power rail line providing alternating current and extending substantially over an entire area in said feed preparation area within which said robot is at least loaded; and said battery is charged with said robot docked-in; and wherein said frequency transformer comprises a DC intermediate circuit, and wherein said battery is connected via a separate line Lo said DC intermediate circuit.
Hirai et al. teach an electric power transfer system that is suitable for use in a feeding livestock system, the system of Hirai et al. comprising a frequency transformer for high-power applications in order to transmit electricity between two alternating current frequency applications and to reduce power loss between the applications. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to use a frequency transformer as taught by Hirai et al. in the system of Liet in order to transmit electricity between two alternating current frequency applications such as the robot and the rail systems and to reduce power loss between the two. Note that Liet teaches a frequency converter, which would probably be the same as a frequency transformer. However, in the event that they are not, Hirai et al. were relied on for such frequency transformer, which is extremely well known in the electrical world, especially for high-power applications such as the one in Liet. The combination of Liet as modified by Hirai et al. would result in said power rail line providing alternating current (implied when using the frequency transformer as relied on with Hirai et al.) and extending substantially over an entire area in said feed preparation area within which said robot is at least loaded (due to the rail line extending in various areas as stated in para. 0012 of Liet). 
Peeters teaches a system suitable for feeding livestock comprising at least one battery chargeable with a battery charging device (page 5, lines 4-8, page 8, lines 13-18, page 10, lines 19-29, page 12, lines 3-8); and at least one docking device (page 10, lines 19-25, page 12, lines 3-8) defining a robot entry point into and a robot outlet point from said power rail line; and said battery is charged with said robot docked-in (page 10, lines 19-25, page 12, lines 3-8). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to employ battery chargeable with a battery charging device and at least one docking device defining a robot entry point into and a robot outlet point from said power rail line as taught by Peeters in the system of Liet in order to provide portable power as either a backup or extra power boost to drive the robot. 
Liet as modified by Hirai et al. and Peeters is silent about the at least one docking device (page 10, lines 19-25) defining the robot entry point into and the robot outlet point from said power rail line are provided in said feed preparation area. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the at least one docking device of Liet as modified by Hirai et al. and Peeters provided in said feed preparation area, depending on the user’s preference to place the docking device where it is most efficient and convenient in the system. 
Weber et al. teach a power distribution circuit for electric rail vehicle (see abstract and technical field of the invention in the translation) comprising a frequency transformer (as explained in the “State of the Art” discussion of the translation, the medium-frequency transformer mentioned in the excerpt “The medium-frequency transformer has two separate secondary windings, wherein the two alternating AC voltages are rectified. The one rectified voltage is applied to a DC output and a battery output. The other rectified voltage is applied to a DC intermediate circuit and is converted by a three-phase DC / AC converter into a three-phase alternating current. If electrical power from the battery is to be made available for emergency operation of AC voltage loads in this onboard power supply inverter system, this is done via an emergency AC bus to which the battery is connected via a separate battery inverter”) comprises a DC intermediate circuit (as explained in the “State of the Art” discussion of the translation, and in the excerpt above) wherein a battery (as explained in the “State of the Art” discussion of the translation, and in the excerpt above) is connected via a separate line to said DC intermediate circuit (also in the figures). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	have the frequency transformer of Liet as modified by Hirai et al. and Peeters comprises a DC intermediate circuit as taught by Weber et al., and wherein said battery of Liet be connected via a separate line to said DC intermediate circuit as taught by Weber et al. in order to provide better power distribution that is readily made available for emergency operation as taught by Weber et al. 
For claim 2, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 1, and further teaches wherein said robot is a self-mixing feeding robot that is loadable at least in said feed preparation area with feed in a container (as shown in the figures of Liet and para. 0010,0012, 0014).  
For claim 3, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 2, and further teaches wherein said feeding robot has at least two mixing elements (2b of Liet) in said container.  
For claim 4, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 1, and further teaches wherein said robot is a distributing robot which is loadable at least in said feed preparation area with already premixed feed in a container (as shown in the figures of Liet and para. 0010,0012, 0014).  
For claim 5, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 1, but is silent about wherein several docking devices are provided at least in said feed preparation area. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have several docking devices are provided at least in said feed preparation area of Liet as modified by Hirai et al., Peeters, and Weber et al., since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (depending on the user’s preference to have more than one docking devices for convenient purpose). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  	
For claim 6, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 1, but is silent about wherein at least one additional power rail line and at least one respective additional docking device on the at least one additional power rail line is additionally provided in said at least one livestock-stable.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one additional power rail line and at least one respective additional docking device on the at least one additional power rail line are additionally provided in said at least one livestock-stable of Liet as modified by Hirai et al., Peeters, and Weber et al., since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (depending on the user’s preference to have more than one power lines and docking devices for convenient purpose and larger scale system). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 7, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 1, and further teaches wherein a section of said driving routes between said feed preparation area and said respective stable are without said power rail line and said at least one docking device (there are sections or areas in the system of Liet that do not have the rail lines and docking devices such as any spaces that are not occupied by these elements). 
For claim 8, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 1, further teaches a galvanic (battery operated is galvanic as relied on Peeters) or non-contact power transmission between said power rail line and said robot.  
For claim 9, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 1, and further teaches wherein each docking device comprises an entry guide (implied in Peeters because the robot has to have an entry guide in order to dock for recharging) or a forced steering system for said robot, for said at least one current collector of said robot.  
For claim 10, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 1, but is silent about said power rail comprises a three-phase power rail line for three-phase current with at least about 230 VAC for 316/031,776P-4034said frequency transformer of said electric drive and said battery charging device, where said respective electric drive comprises a motor operable in star or delta connection.  It would have been an obvious substitution of functional equivalent to substitute the power rail line system of Liet as modified by Hirai et al., Peeters, and Weber et al. with said power rail comprises a three-phase power rail line for three-phase current with at least about 230 VAC for 316/031,776P-4034said frequency transformer of said electric drive and said battery charging device, where said respective electric drive comprises a motor operable in star or delta connection, since a simple substitution of one known element for another would obtain predictable results (both power systems would drive the feed robot to its destination). KSR International Co.v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 11, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 1, but is silent about wherein said battery in said robot is at least one high-voltage battery, a nickel/metal hydride battery or a lithium battery or a nickel-cadmium battery. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ at least one high-voltage battery, a nickel/metal hydride battery or a lithium battery or a nickel-cadmium battery for the battery in the system of Liet as modified by Hirai et al., Peeters and Weber et al., since these types of batteries are notoriously well known in the art of robot and battery; thus, would be a mere choice of selection of the available types of battery in the market.
For claim 12, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 11, but is silent about wherein said high-voltage battery is connected at least on an output side to the DC intermediate circuit of the frequency transformer comprising an AC primary circuit, the intermediate DC circuit, and an AC secondary circuit. Since all parts of the power supply are connected in Liet as modified by Hirai et al., Peeters, and Weber et al. once the user selects the desired battery type from claim 11 for the system of Liet as modified by Hirai et al., Peeters, and Weber et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the high-voltage battery of Liet as modified by Hirai et al., Peeters, and Weber et al. be connected at least on an output side to the intermediate DC circuit of the frequency transformer comprising an AC primary circuit, the intermediate DC circuit, and an AC secondary circuit, for such is required for connecting all parts of the electric power grid in order to operate the system.
For claim 13, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 12, but is silent about wherein a DC output voltage of said high-voltage battery is higher by a factor of > 1 than an alternating voltage acting upon said AC primary circuit of said frequency transformer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a DC output voltage of said high-voltage battery is higher by a factor of > 1 than an alternating voltage acting upon said AC primary circuit of said frequency transformer in the system of Liet as modified by Hirai et al., Peeters, and Weber et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the user’s preference to have various factors of voltage in the electrical system). In re Aller, 105 USPQ 233.
For claim 18, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 3, but is silent about wherein said at least two mixing elements comprises a separate variable-speed electric drive. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least two mixing elements comprises a separate variable-speed electric drive in the system of Liet as modified by Hirai et al., Peeters, and Weber et al., depending on the user's preference to control the mixing elements separately or together.
For claim 20, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 1, and further teaches wherein said driving routes are predetermined by a guide rail network (20-25 of Liet) with switches (para. 0037 of Liet) between linked power rail lines.  
For claim 21, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 1, and further teaches wherein said power rail line is installed in a stationary manner 516/031,776P-4034substantially parallel to ground and slightly above a container of said robot (as shown in the figures of Liet, for example, fig. 1).  
For claim 25, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 3, and further teaches wherein the at least two mixing elements comprise a common electric drive for a drive train with a clutch between said mixing elements (para. 0034 and fig. 2A of Liet).
For claim 27, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 1, and further teaches wherein said driving routes are predetermined by a guide rail network (20-25 of Liet) with switches (para. 0037 of Liet).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liet as modified by Hirai et al., Peeters, and Weber et al. as applied to claim 1 above, and further in view of Evans et al. (US 5709166 A).
 	For claim 15, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 1, but is silent about wherein said docking device comprises a safety circuit with which only low voltage up to 48 V is provided until said robot is substantially fully docked, and which is switched to three- phase alternating current only with full docking.  
Evans et al. teach in the same field of endeavor of feeding device, the device of
Evans et al. comprising a fail safe circuit (45) to make sure that the capacitors C3 and
C4 are properly charged or they may have lost charge due to SCR 1 and SCR 2 having
been triggered on at the same time due to transients (col. 3, lines 33-38). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a safety circuit as taught by Evans et al. in the docking device of Liet as modified by Hirai et al., Peeters, and Weber et al., in order to make sure the circuitry in the docking device such as the capacitors are properly charged and not lost charge.
Liet as modified by Hirai et al., Peeters, Weber et al., and Evans et al. is silent about the safety circuit with which only low voltage up to 48 V is provided until said robot is substantially fully docked, and which is switched to three-phase alternating current only with full docking. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the safety circuit of Liet as modified by Hirai et al., Peeters, Weber et al., and Evans et al. with which only low voltage up to 48 V is provided until said robot is substantially fully docked, and which is switched to three-phase alternating current only with full docking, depending on the safety factor or degree the user wishes to have for fully charging the robot.
Claims 16,17,19,26 are rejected under 35 U.S.C. 103 as being unpatentable over Liet as modified by Hirai et al., Peeters, and Weber et al. as applied to claims 1-3 above, and further in view of Van der Lely (WO 96/14735).
For claim 16, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 2, but is silent about wherein said robot comprises said variable speed electric drive controllable by said frequency transformer for mixing elements, for driving and/or steering wheels and for a dispensing device.  
Van der Lely teaches a system suitable for feeding livestock comprising a feeding robot (1, see also fig. 2) comprises variable speed electric drives (page 4, lines 18-25, page 8, lines 10-15, discuss speed control) for mixing elements, for driving and/or steering wheels and for a dispensing device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ variable speed electric drives as taught by Van der Lely in the feeding robot of Liet as modified by Hirai et al., Peeters, and Weber et al., in order to allow the feeding robot to be operated with variable speed so as to adjust the speed desired. 
	

The combination of Liet as modified by Hirai et al., Peeters, Weber et al., and Van der Lely is silent about the variable speed electric drives controllable by frequency transformer. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the variable speed electric drives controllable by frequency transformer in the system Liet as modified by Hirai et al., Peeters, Weber et al., and Van der Lely because the frequency transformer can control high-power applications that these variable speed electric drives put out, thus, preventing the system to crash or short out.
For claim 17, as stated in the above claims 3 & 16, Liet as modified by Hirai et al., Peeters, Weber et al., and Van der Lely teaches wherein said robot comprises said at least one variable speed electric drive controllable by said at least one frequency transformer. However, Liet as modified by Hirai et al., Peeters, Weber et al., and Van der Lely is silent about for driving steering wheels.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the driving steering wheels be controllable by the at least one frequency transformer in the system of Liet as modified by Hirai et al., Peeters, Weber et al., and Van der Lely because the frequency transformer can control high-power applications that these variable speed electric drives put out, thus, preventing the system to crash or short out, and to save cost and material by having the frequency transformer control various parts of the system. 
For claim 19, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 3, but is silent about wherein a control is provided for said mixing elements with which one of said mixing elements is or all are drivable and rotational speed-controlled in dependence of operating parameters provided by sensors. 
In addition to the above, Van der Lely teaches wherein a control (23 or 30) is provided for said mixing elements with which optionally only one of said mixing elements is or all are drivable and rotational speed controlled independence of operating parameters provided by sensors, such as power consumption, filling weight, filling level, dispensing quantity per unit time (page 3, lines 15-30, page 10, lines 10-25, electronic weighing device, mixture ratio for dispensing).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a control as taught by Van der Lely be provided for said mixing elements of Liet as modified by Hirai et al., Peeters, and Weber et al. with which one of said mixing elements is or all are drivable and rotational speed-controlled in dependence of operating parameters provided by sensors as taught by Van der Lely in order to provide automated control of the whole system with computer and sensors to monitor and operate the parts.
For claim 26, Liet as modified by Hirai et al., Peeters, and Weber et al. teaches the system according to claim 19, but is silent about wherein the operating parameters provided by the sensors comprise power consumption, filling weight, filling level, or dispensing quantity per unit time. 
In addition to the above, Van der Lely teaches the operating parameters provided by the sensors comprise power consumption, filling weight, filling level, or dispensing quantity per unit time (page 3, lines 15-30, page 10, lines 10-25, electronic weighing device, mixture ratio for dispensing). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include operating parameters as taught by Van der Lely provided by the sensors comprise power consumption, filling weight, filling level, or dispensing quantity per unit time in the system of Liet as modified by Hirai et al., Peeters, and Weber et al., in order to provide automated control of the whole system with computer and sensors to monitor and operate the parts.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Liet (as above) in view of Hirai et al. (as above), Peeters (as above), Weber (as above), and Markum (US 4313397 A).
 	For claim 24, Liet teaches a livestock feeding system comprising: 
a feed preparation area (para. 0002,0010,0012,0014,0038; feed kitchen, silo); 
a plurality of stables having feeding lanes (para. 0012,0026,0027,0033; stables and stable lanes); 716/031,776P-4034 
a power rail line (21-25) placed in said feed preparation area and each of said plurality of stables, said power rail line running adjacent to the feeding lanes, said power rail line coupled to a current power source of a power grid (para. 0036, 0044); 
drive route sections separating the feed preparation area and said plurality of stables (implied in Liet because there are sections or areas in the system of Liet that do not have the rail lines and docking devices such as any spaces that are not occupied by these elements); 
a feeding robot (fig. 1) comprising a feed container (2), an electric drive (para. 0026,0027, 0036), a current collector (para. 0026-0029). 
However, Liet is silent about said power rail line coupled to an alternating current power source of a power grid; a docking device coupled to the alternating current power source coupled to said power rail line in each of said plurality of stables and said feed preparation area; a battery; a battery charger; a frequency transformer, said frequency transformer comprising an alternating current primary circuit selectively coupled to the alternating current power source of the power grid; a direct current intermediate circuit coupled to the alternating current primary circuit and to the battery via a separate line; and an alternating current secondary circuit coupled to the direct current intermediate circuit and to the electric drive, wherein the current collector docks with the docking device coupling the battery charger and the frequency transformer with said power rail line and the alternating current power source when said feeding robot travels along said power rail line and the current collector decouples from the alternating current power source 816/031,776P-4034 when said feeding robot travels on said drive route sections separating the feed preparation area and said plurality of stables; wherein when said feeding robot is coupled to the power rail line and the alternating current power source, the battery charger charges the battery and the alternating current power source drives the electric drive of the feeding robot through the frequency transformer and when said feeding robot and the current collector decouples from the power rail line the direct current intermediate circuit coupled to the battery drives the electric drive of the feeding robot via the alternating current secondary circuit when traveling along the drive route sections separating the feed preparation area and said plurality of stables; wherein said docking device in said feed preparation area has an insertion guide configured to couple said feeding robot to said docking device in said feed preparation area to said power rail line placed in said feed preparation area and said feeding robot is configured to travel along said power rail line placed in said feed preparation area;916/031,776P-4034 whereby said feeding robot autonomously drives under power from the battery coupled directly to the direct current intermediate circuit of the frequency transformer when on said drive route sections and under power from the alternating current power source when on said power rail line.
Hirai et al. teach an electric power transfer system that is suitable for use in a feeding livestock system, the system of Hirai et al. comprising a frequency transformer for high-power applications in order to transmit electricity between two alternating current frequency applications and to reduce power loss between the applications. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to use a frequency transformer as taught by Hirai et al. in the system of Liet in order to transmit electricity between two alternating current frequency applications such as the robot and the rail systems and to reduce power loss between the two. Note that Liet teaches a frequency converter, which would probably be the same as a frequency transformer. However, in the event that they are not, Hirai et al. were relied on for such frequency transformer, which is extremely well known in the electrical world, especially for high-power applications such as the one in Liet. The combination of Liet as modified by Hirai et al. would result in said power rail line providing alternating current (implied when using the frequency transformer as relied on with Hirai et al.) and extending substantially over an entire area in said feed preparation area within which said robot is at least loaded (due to the rail line extending in various areas as stated in para. 0012 of Liet). 
Peeters teaches a system suitable for feeding livestock comprising at least one battery chargeable with a battery charging device (page 5, lines 4-8, page 8, lines 13-18, page 10, lines 19-29, page 12, lines 3-8); and at least one docking device (page 10, lines 19-25, page 12, lines 3-8) defining a robot entry point into and a robot outlet point from said power rail line; and said battery is charged with said robot docked-in (page 10, lines 19-25, page 12, lines 3-8). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to employ battery chargeable with a battery charging device and at least one docking device defining a robot entry point into and a robot outlet point from said power rail line as taught by Peeters in the system of Liet in order to provide portable power as either a backup or extra power boost to drive the robot. 
Weber et al. teach a power distribution circuit for electric rail vehicle (see abstract and technical field of the invention in the translation) comprising a frequency transformer (as explained in the “State of the Art” discussion of the translation, the medium-frequency transformer mentioned in the excerpt “The medium-frequency transformer has two separate secondary windings, wherein the two alternating AC voltages are rectified. The one rectified voltage is applied to a DC output and a battery output. The other rectified voltage is applied to a DC intermediate circuit and is converted by a three-phase DC / AC converter into a three-phase alternating current. If electrical power from the battery is to be made available for emergency operation of AC voltage loads in this onboard power supply inverter system, this is done via an emergency AC bus to which the battery is connected via a separate battery inverter”) comprises a DC intermediate circuit (as explained in the “State of the Art” discussion of the translation, and in the excerpt above) wherein a battery (as explained in the “State of the Art” discussion of the translation, and in the excerpt above) is connected via a separate line to said DC intermediate circuit (also in the figures); and an alternating current secondary circuit (any of the AC current circuit as discussed throughout the publication) coupled to the direct current intermediate circuit and to the electric drive. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frequency transformer of Liet as modified by Hirai et al. and Peeters comprises a DC intermediate circuit and an alternating current secondary circuit as taught by Weber et al., and wherein said battery of Liet be connected via a separate line to said DC intermediate circuit as taught by Weber et al. in order to provide better power distribution that is readily made available for emergency operation as taught by Weber et al. 
Markum teaches livestock feeding (from container 36) system comprising a docking device (70) in a feed preparation area (area where container 36 is located where the device 70 is located also) has an insertion guide (92,96,98) configured to couple a feeding robot (the carriage 10) to said docking device in said feed preparation area to a rail line (6) placed in said feed preparation area. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an insertion guide as taught by Markum in the docking device of Liet as modified by Hirai et al., Peeters, and Weber et al., in order to guide the robot for a better connection with the docking device for charging.
The combination of Liet as modified by Hirai et al., Peeters, Weber et al., and Markum would result in the parts being either directly or indirectly connected to each in order for the whole system to operate. Therefore, Liet as modified by Hirai et al., Peeters, Weber et al., and Markum would result in the direct current intermediate circuit coupled to the alternating current primary circuit and to the battery via the separate line, and the alternating current secondary circuit coupled to the direct current intermediate circuit and to the electric drive, wherein the current collector docks with the docking device coupling the battery charger and the frequency transformer with said power rail line and the alternating current power source when said feeding robot travels along said power rail line and the current collector decouples from the alternating current power source 816/031,776P-4034 when said feeding robot travels on said drive route sections separating the feed preparation area and said plurality of stables; wherein when said feeding robot is coupled to the power rail line and the alternating current power source, the battery charger charges the battery and the alternating current power source drives the electric drive of the feeding robot through the frequency transformer and when said feeding robot and the current collector decouples from the power rail line the direct current intermediate circuit coupled to the battery drives the electric drive of the feeding robot via the alternating current secondary circuit when traveling along the drive route sections separating the feed preparation area and said plurality of stables; and wherein said docking device in said feed preparation area has the insertion guide configured to couple said feeding robot to said docking device in said feed preparation area to said power rail line placed in said feed preparation area and said feeding robot is configured to travel along said power rail line placed in said feed preparation area, 916/031,776P-4034whereby said feeding robot autonomously drives under power from the battery coupled directly to the direct current intermediate circuit of the frequency transformer when on said drive route sections and under power from the alternating current power source when on said power rail line.
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. 
Applicant argued that Weber et al. does not disclose a battery is connected via a separate line to the DC intermediate circuit of the frequency transformer. Weber et al. also discloses the other rectified voltage is applied to a DC intermediate circuit and is converted by a three-phase DC/AC converter into a three-phase alternating current, but this other rectified voltage is not connected to the battery via a separate line as recited in claim 1.

Clearly from fig. 1 of Weber et al., the battery 25 has its own separate electric wire or line meeting the “main line” coming off the DC intermediate circuit of the frequency transformer (see the illustration below). The battery 25 is clearly shown to be off the side and has two terminals connected to the “main line”. Thus, it is clear that Weber’s battery is connected via a separate line to the “main line” of the DC intermediate circuit of the frequency transformer. 


    PNG
    media_image1.png
    523
    973
    media_image1.png
    Greyscale


Applicant argued that, additionally, Weber et al. is nonrelated art. Weber et al. concerns a circuit for power distribution in an electric rail vehicle. As such, one having ordinary skill in the art would not have looked to or considered Weber et al. in the context of trying to improve the very different feeding robot system disclosed in Liet. That is, one having ordinary skill in the art would not have looked to art for a substantially different suburban railway, as disclosed in Weber et al, in an effort to solve the problems of a feeding robot as disclosed in Liet.

In response to applicant's argument that Weber et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Weber et al. and Liet are in the same field of endeavor for electric rail system. While Liet teaches a feeding robot system, the system includes electric rail to operate an electric rail vehicle (i.e. the robot feeding vehicle). Thus, Liet and Weber et al. are in the same field of endeavor for electric rail. 
In addition to the above motivation to combine Weber to Liet (i.e. “in order to provide better power distribution that is readily made available for emergency operation as taught by Weber et al.), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frequency transformer of Liet as modified by Hirai et al. and Peeters comprises a DC intermediate circuit as taught by Weber et al., and wherein said battery of Liet be connected via a separate line to said DC intermediate circuit as taught by Weber et al., since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643